Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHELLE TENZER-FUCHS, on behalf of                                    :
herself and all others similarly situated,                             :
                                                                       :   No.: ___________________
                               Plaintiff,                              :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :
                                                                       :    JURY TRIAL DEMANDED
MONSTER WORLDWIDE, INC.,                                               :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                     INTRODUCTION
1.        Plaintiff MICHELLE TENZER-FUCHS (hereinafter “Plaintiff”), on behalf of herself and

          others similarly situated, brings this civil rights action against Defendant MONSTER

          WORLDWIDE, INC., for its failure to design, construct, maintain, and operate its website

          to be fully accessible to and independently usable by Plaintiff and other blind or visually-

          impaired people.

2.        Plaintiff is a visually-impaired and legally blind person who suffers from what constitutes

          a “qualified disability” under the Americans with Disabilities Act of 1990 (“ADA”) and

          thus requires screen-reading software to read website content using her computer. Plaintiff

          uses the terms “blind” or “visually-impaired” to refer to all people with visual impairments

          who meet the legal definition of blindness in that they have a visual acuity with correction

          of less than or equal to 20 x 200. Some blind people who meet this definition have limited

          vision while others are completely impaired and have no vision.




                                                                -1-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 2 of 25 PageID #: 2




3.   Defendant’s denial of full and equal access to its website, and therefore denial of its goods

     and services offered thereby, is a violation of Plaintiff’s rights under the ADA.

4.   Because Defendant’s website, www.monster.com (the “Website” or “Defendant’s

     Website”), is not equally accessible to blind and visually-impaired consumers, it violates

     the ADA. Defendant’s Website contains various and multiple access barriers that make it

     extremely difficult – if not impossible – for blind and visually-impaired consumers to

     attempt to complete a transaction.

5.   Plaintiff seeks a permanent injunction to initiate a change in Defendant’s corporate

     policies, practices, and procedures so that Defendant’s Website will become and remain

     accessible to blind and visually-impaired consumers.

                                JURISDICTION AND VENUE
6.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

     U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. § 12181,

     et seq., and 28 U.S.C. § 1332.

7.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s pendent

     claims under the New York State Human Rights Law (“NYSHRL”), Article 15 of N.Y.

     Executive Law § 290 et seq., and the New York City Human Rights Law (“NYCHRL”),

     N.Y.C. Admin. Code § 8-101 et seq.

8.   Venue is proper in this district under 28 U.S.C. §1391(a)(2) because a substantial part of

     the acts and/or omissions giving rise to Plaintiff’s claims occurred in this District.

     Defendant has also been and is continuing to commit the alleged acts and/or omissions in

     this District that caused injury and violated Plaintiff’s rights and the rights of other disabled

     individuals. Courts have repeatedly held that the District in which Plaintiff tried and failed

     to access the Website is a proper venue for a suit such as this one, “although the website


                                               -2-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 3 of 25 PageID #: 3




      may have been created and operated outside of the District, [because] the attempts to access

      the website in [this District] are part of the sequence of events underlying the claim.

      Therefore, venue is proper in [this District].” Access Now, Inc. v. Otter Products, LLC,

      280 F.Supp.3d 287, 294 (D. Mass. 2017).

9.    Defendant is also subject to personal jurisdiction in this District. Defendant has been and

      is committing the acts or omissions alleged herein in the Eastern District of New York that

      caused injury and violated rights the ADA, NYSHRL, and the NYCHRL prescribes to

      Plaintiff and to other blind and other visually-impaired-consumers. A substantial part of

      the acts and omissions giving rise to Plaintiff’s claims occurred in this District: on several

      separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

      goods, and services offered to the general public on Defendant’s Website here in Nassau

      County. These access barriers that Plaintiff encountered have caused a denial of Plaintiff’s

      full and equal access multiple times in the past, and now deter Plaintiff on a regular basis

      from accessing Defendant’s Website in the future.

10.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                           PARTIES
11.   Plaintiff MICHELLE TENZER-FUCHS, at all relevant times, is and was a resident of

      Nassau County, New York.

12.   Plaintiff is a legally blind, visually-impaired, and handicapped person, making her a

      member of a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-

      (2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

      NYSHRL, and the NYCHRL. Plaintiff, MICHELLE TENZER-FUCHS, cannot use a

      computer without the assistance of screen-reading software. Plaintiff has been denied the


                                               -3-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 4 of 25 PageID #: 4




      full enjoyment of the facilities, goods, and services offered on www.monster.com as a

      result of the accessibility barriers that permeate the site.

13.   Defendant is and was at all relevant times a Delaware Corporation doing business in New

      York.

14.   Defendant owns, manages, controls, and maintains the Website, and its facilities, goods,

      and services offered thereupon, is a public accommodation within the definition of Title III

      of the ADA, 42 U.S.C. § 12181(7).

15.   Defendant is an employment services agency. Defendant operates physical offices and

      establishments as well as its Website, www.monster.com, offering features and services

      which should allow all consumers to access the services which Defendant offers in

      connection with their physical office locations.

16.   Defendant operates multiple offices across the United States, one of which is located at

      622 Third Avenue 39th Floor, New York, New York, United States.

17.   Defendant’s offices provide crucial services to the general public, including not limited to,

      access to an array of information relating to employment opportunities; employment

      consulting services, the ability to discern what type of employment is available, whether

      they offer employment for the disabled, and if so, the criteria for such employment; the pay

      rate; whether training for such employment is made available.

18.   These offices constitute places of public accommodation. Defendant’s offices are public

      accommodations within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

      Defendant’s Website is a service, privilege, or advantage that is heavily integrated with

      Defendant’s physical locations and operates as a gateway thereto.

                                     NATURE OF ACTION




                                                -4-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 5 of 25 PageID #: 5




19.   The Internet today is a significant source of information, constituting both a channel

      leading to endless discoveries, and a tool that can be actively used for conducting business,

      doing everyday activities such as shopping, learning, banking, researching, as well as for

      accomplishing many other activities, by sighted, blind, and visually-impaired persons

      alike.

20.   Although the Internet has been vital to human life for some time now, it has become

      exponentially more essential with the rise of the COVID-19 pandemic. As this pandemic

      swept the globe, it caused the world to shift to an almost entirely online model. It is now

      essential for restaurants to have a website for customers to place pick-up and delivery

      orders. Entertainment venues have had to adapt to being able to deliver performances to

      their audiences via their websites or an online streaming service. Educational institutions

      of all levels have had to shift away from classroom teaching entirely and replace it with

      completely virtual instruction, often for the first time in their histories. And additionally,

      due to store closures and new building capacity limitations, a large majority of stores and

      other service-focused businesses today must now rely on their websites to serve as the main

      point of contact and sale between their business and consumers. And in order for blind and

      visually-impaired individuals to engage in all of these newly networked aspects of our

      world today, the sites must be accessible to screen-reading software.

21.   Blind and visually-impaired users of Windows operating system computers and devices

      have several screen-reading software programs available to them. Some of these programs

      are available for purchase and other programs are available for subscription, but they all

      work in largely the same ways: they read and/or describe the contents of a webpage to the




                                               -5-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 6 of 25 PageID #: 6




      blind or visually-impaired users trying to access it. Job Access With Speech (“JAWS”),

      and NonVisual Desktop Access (“NVDA”) are among the most popular.

22.   By using their keyboards in conjunction with one or more of the aforementioned software

      programs, blind and visually-impaired people have the ability to access websites and

      interact with them as would a sighted user, because the software can describe the visual

      information found on a computer screen or in some cases, can even display the content on

      a refreshable Braille display. Both of these kinds of technology are what is known as

      screen-reading software.

23.   Screen-reading software is currently the only method a blind or visually-impaired person

      may independently access the internet. Unless websites are designed to be read by screen-

      reading software, blind and visually-impaired persons are unable to fully access websites,

      and the information, products, goods, and contained thereon.

24.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the blind or visually-impaired user is unable to access the same content available to sighted

      users.

25.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making websites accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their websites are accessible.




                                               -6-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 7 of 25 PageID #: 7




26.   Non-compliant websites pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually-impaired persons include,

      but are not limited to, the following:

             a.      Missing alternative text (“alt-text”) or text equivalent for every non-

             text element. Alt-text is an invisible code embedded beneath a graphical image on

             a website. Web accessibility requires that alt-text be coded with each picture so that

             screen-reading software can speak the alt-text where a sighted user sees pictures,

             which includes captcha prompts. Alt-text does not change the visual presentation,

             but instead, a text box shows when the cursor moves over the picture;

             b.      Videos that do not maintain audio descriptions;

             c.      Title frames with text are not provided for identification and

             navigation;

             d.      Equivalent text is not provided when using scripts;

             e.      Forms with the same information and functionality available for

             sighted persons are not provided;

             f.      Information about the meaning and structure of content is not

             conveyed by more than the visual presentation of the content;

             g.      Text cannot be resized without assistive technology up to 200%

             without losing content or functionality;

             h.      If the content enforces a time limit, the user is not able to extend,

             adjust or disable it;

             i.      Web pages do not have titles that describe the topic or purpose;

             j.      The purpose of each link cannot be determined from the link text




                                               -7-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 8 of 25 PageID #: 8




             alone or from the link text and its programmatically determined link context;

             k.      One or more keyboard operable user interfaces lack a mode of

             operation where the keyboard focus indicator is discernible;

             l.      The default human language of each web page cannot be

             programmatically determined;

             m.      Changing the setting of a user interface component automatically

             causes a change of context that the user has not been advised of before using the

             component;

             n.      Labels or instructions are not provided when content requires user

             input, which includes captcha prompts that require the user to verify that she or she

             is not a robot;

             o.      In content implemented by using markup languages, elements do not

             have complete start and end tags, are not nested according to their specifications,

             contain duplicate attributes, and/or are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including via assistive technology.

                                  STATEMENT OF FACTS
27.   Defendant’s Website is offered to the public. The Website offers features that should allow

      all individuals to access the services and employment opportunities that Defendant offers

      through their physical locations. Defendant’s offices provide crucial services to the general

      public, including not limited to, access to an array of information relating to employment


                                               -8-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 9 of 25 PageID #: 9




      opportunities; employment consulting services, the ability to discern what type of

      employment is available, whether they offer employment for the disabled, and if so, the

      criteria for such employment; the pay rate; whether training for such employment is made

      available.

28.   Defendant’s Website offers the same information, including the ability to upload a resume;

      apply for employment on-line; set up appointments; the locations of the agencies; its hours,

      and the ability to browse through the vast array of information contained thereon.

29.   It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff and

      other blind or visually-impaired users access to its Website, thereby denying the facilities

      and services that are offered and integrated with its business operations. Due to its failure

      and refusal to remove access barriers to its Website, Plaintiff and visually-impaired persons

      have been and are still being denied equal access to Defendant’s business operations and

      the numerous facilities, goods, services, and benefits offered to the public through its

      Website.

30.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff has visited the Website on

      separate occasions using her NVDA screen-reader.

31.   During Plaintiff’s visits to the Website, www.monster.com, the last occurring in February

      of 2021, Plaintiff encountered multiple access barriers which effectively denied her the full

      enjoyment of the products and services offered on the Website. Plaintiff visited

      Defendant’s Website with an intent to browse and attempt to search for jobs. Despite her

      efforts, however, Plaintiff was denied an experience similar to that of a sighted individual




                                               -9-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 10 of 25 PageID #: 10




       due to the Website’s lack of a range of features and accommodations, which effectively

       barred Plaintiff from being able to utilize the products or services offered by Defendant.

 32.   The issues started on the homepage of the site where Plaintiff immediately found that she

       was unable to figure out how to navigate to other pages because her reader could not read

       the page options to her. She could see the header at the top of the screen and could make

       out what appeared to be site options, but none of these were readable to her screen-reader,

       even when she actually selected one as opposed to just hovering over them.

 33.   Even further in the site, Plaintiff quickly found that many features on the Website lacks alt.

       text, which is the invisible code embedded beneath a graphical image. As a result, Plaintiff

       was unable to differentiate what products were on the screen due to the failure of the

       Website to adequately describe its content.

 34.   Many features on the Website also fail to add a label element or title attribute for each field.

       This is a problem for the visually-impaired because the screen-reader fails to communicate

       the purpose of the page element. It also leads to the user not being able to understand what

       she is expected to insert into the subject field. This was an issue on Defendant’s Website,

       particularly in the resume-upload sections. As a result, Plaintiff and similarly situated

       visually-impaired users of Defendant’s Website are unable to enjoy the privileges and

       benefits of the Website equally to sighted users.

 35.   The Website also contained a host of broken links, which is a hyperlink to a non-existent

       or empty webpage. For the visually-impaired, this is especially paralyzing due to the

       inability to navigate or otherwise determine where one is on the Website once a broken

       link is encountered. For example, upon coming across a link of interest, Plaintiff was




                                                -10-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 11 of 25 PageID #: 11




       redirected to an error page. However, the screen-reader failed to communicate that the link

       was broken. As a result, Plaintiff could not get back to her original search.

 36.   Plaintiff has made multiple attempts to utilize www.monster.com, most recently in

       February of 2021, but was unable to do so independently because of the many access

       barriers on Defendant’s Website. These access barriers have caused www.monster.com to

       be inaccessible to, and not independently usable by, blind and visually-impaired persons.

 37.   These access barriers on Defendant’s Website have deterred Plaintiff from visiting

       Defendant’s physical office locations and enjoying them equal to sighted individuals

       because Plaintiff was unable to find the location and hours of operation of Defendant’s

       offices on its Website, preventing Plaintiff from visiting the locations to enjoy Defendant’s

       services. Plaintiff intends to visit Defendant’s Website and physical locations in the near

       future if Plaintiff could access Defendant’s Website.

 38.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired customers

       such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the

       facilities, products, and services Defendant offers to the public on its Website. The access

       barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in

       the past, and now deter Plaintiff on a regular basis from visiting the Website, and by

       extension, Defendant’s physical locations, presently and in the future.

 39.   If the Website was equally accessible to all, Plaintiff could independently navigate the

       Website and utilize Defendant’s services as sighted individuals do.

 40.   Through her attempts to use the Website, Plaintiff has actual knowledge of the access

       barriers that make these services inaccessible and independently unusable by blind and

       visually-impaired people.




                                               -11-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 12 of 25 PageID #: 12




 41.   Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff and

       other visually-impaired consumers with equal access to the Website, Plaintiff alleges that

       Defendant has engaged in acts of intentional discrimination, including but not limited to

       the following policies or practices:

              a.      Constructing and maintaining a website that is inaccessible to

              visually-impaired individuals, including Plaintiff;

              b.      Failure to construct and maintain a website that is sufficiently intuitive

              so as to be equally accessible to visually-impaired individuals, including Plaintiff; and,

              c.      Failing to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind and visually-impaired consumers, such

              as Plaintiff, as a member of a protected class.

 42.   Defendant therefore uses standards, criteria, or methods of administration that have the effect

       of discriminating or perpetuating the discrimination of others, as alleged herein.

 43.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

                                                                    42 U.S.C. § 12188(a)(2).

 44.   Because Defendant’s Website has never been equally accessible, and because Defendant

       lacks a corporate policy that is reasonably calculated to cause its Website to become and

       remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent

       injunction requiring:




                                                -12-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 13 of 25 PageID #: 13




            a. that Defendant retain a qualified consultant acceptable to Plaintiff (“Mutually

               Agreed Upon Consultant”) who shall assist it in improving the accessibility of its

               Website so the goods and services on them may be equally accessed and enjoyed

               by individuals with vision-related disabilities;

            b. that Defendant work with the Mutually Agreed Upon Consultant to ensure that all

               employees involved in website development and content development be given

               web accessibility training on a periodic basis, including onsite training to create

               accessible content at the design and development stages;

            c. that Defendant work with the Mutually Agreed Upon Consultant to perform an

               automated accessibility audit on a periodic basis to evaluate whether its Website

               may be equally accessed and enjoyed by individuals with vision-related disabilities

               on an ongoing basis;

            d. that Defendant work with the Mutually Agreed Upon Consultant to perform end-

               user accessibility/usability testing on a periodic basis with said testing to be

               performed by individuals with various disabilities to evaluate whether its Website

               may be equally accessed and enjoyed by individuals with vision-related disabilities

               on an ongoing basis;

            e. that Defendant work with the Mutually Agreed Upon Consultant to create an

               accessibility policy that will be posted on its Website, along with an e-mail address

               and tollfree phone number to report accessibility-related problems; and

            f. that Plaintiff, their counsel, and its experts monitor Defendant’s Website for up to

               two years after the Mutually Agreed Upon Consultant validates it is free of

               accessibility errors/violations to ensure it has adopted and implemented adequate

               accessibility policies.




                                             -13-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 14 of 25 PageID #: 14




 45.   Although Defendant may currently have centralized policies regarding maintaining and

       operating its Website, Defendant lacks a plan and policy reasonably calculated to make

       them fully and equally accessible to, and independently usable by, blind and other visually-

       impaired consumers.

 46.   Defendant has, upon information and belief, invested substantial amounts of money in

       developing and maintaining its Website and, through the site, has generated significant

       revenue. The invested amounts are far greater than the associated cost of making their

       Website equally accessible to visually-impaired consumers.

 47.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

       be unable to independently use the Website, violating their rights.

                               CLASS ACTION ALLEGATIONS
 48.   Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a nationwide

       class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

       States who have attempted to access Defendant’s Website and as a result have been denied

       access to the equal enjoyment of goods and services, during the relevant statutory period.

 49.   Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a New York

       City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City

       of New York who have attempted to access Defendant’s Website and as a result have been

       denied access to the equal enjoyment of goods and services offered, during the relevant

       statutory period.

 50.   Common questions of law and fact exist amongst Class, including:

              a.      Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.      Whether Defendant’s Website is a “place or provider of public


                                                -14-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 15 of 25 PageID #: 15




               accommodation” under the NYSHRL and the NYCHRL;

               c.      Whether Defendant’s Website denies the full and equal enjoyment

               of its products, services, facilities, privileges, advantages, or accommodations to

               people with visual disabilities, violating the ADA; and

               d.      Whether Defendant’s Website denies the full and equal enjoyment

               of its products, services, facilities, privileges, advantages, or accommodations to

               people with visual disabilities, violating the NYSHRL and the NYCHRL.

 51.   Plaintiff’s claims are typical of the Class. The Class, similarly to Plaintiff, are severely

       visually-impaired or otherwise blind, and claim that Defendant has violated the ADA,

       NYSHRL, and the NYCHRL by failing to update or remove access barriers on its Website

       so either can be independently accessible to the Class.

 52.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

       because Plaintiff has retained and is represented by counsel competent and experienced in

       complex class action litigation, and because Plaintiff has no interests antagonistic to the

       Class Members. Class certification of the claims is appropriate under Fed. R. Civ. P.

       23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to

       the Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff

       and the Class as a whole.

 53.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

       and legal questions common to Class Members predominate over questions affecting only

       individual Class Members, and because a class action is superior to other available methods

       for the fair and efficient adjudication of this litigation.




                                                 -15-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 16 of 25 PageID #: 16




 54.   Judicial economy will be served by maintaining this lawsuit as a class action in that it is

       likely to avoid the burden that would be otherwise placed upon the judicial system by the

       filing of numerous similar suits by people with visual disabilities throughout the United

       States.

                              FIRST CAUSE OF ACTION
                     VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
 55.   Plaintiff, on behalf of herself and the Class Members, repeats and realleges every

       allegation of the preceding paragraphs as if fully set forth herein.

 56.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

                 No individual shall be discriminated against on the basis of
                 disability in the full and equal enjoyment of the goods, services,
                 facilities, privileges, advantages, or accommodations of any place
                 of public accommodation by any person who owns, leases (or leases
                 to), or operates a place of public accommodation.

                                                                     42 U.S.C. § 12182(a).

 57.   Defendant’s offices are public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service, privilege, or advantage of

       Defendant’s office(s). The Website is a service that is integrated with these locations and

       is a service offered to the general public, and as such, must be equally accessible to all

       potential consumers.

 58.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

 59.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,



                                                -16-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 17 of 25 PageID #: 17




       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

 60.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:

              [A] failure to make reasonable modifications in policies, practices,
              or procedures, when such modifications are necessary to afford such
              goods,     services,    facilities, privileges, advantages,       or
              accommodations to individuals with disabilities, unless the entity
              can demonstrate that making such modifications would
              fundamentally alter the nature of such goods, services, facilities,
              privileges, advantages or accommodations; and a failure to take such
              steps as may be necessary to ensure that no individual with a
              disability is excluded, denied services, segregated or otherwise
              treated differently than other individuals because of the absence of
              auxiliary aids and services, unless the entity can demonstrate that
              taking such steps would fundamentally alter the nature of the good,
              service, facility, privilege, advantage, or accommodation being
              offered or would result in an undue burden.

                                                       42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

 61.   The acts alleged herein constitute violations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

       the ADA, has a physical disability that substantially limits the major life activity of sight

       within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

       denied full and equal access to the Website, has not been provided services that are

       provided to other patrons who are not disabled, and has been provided services that are

       inferior to the services provided to non-disabled persons. Defendant has failed to take any

       prompt and equitable steps to remedy its discriminatory conduct. These violations are

       ongoing.

 62.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

       incorporated therein, Plaintiff, requests relief as set forth below.



                                                -17-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 18 of 25 PageID #: 18




                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

 63.   Plaintiff repeats, realleges, and incorporates by reference the allegations contained in

       paragraphs 1 through 72 of this Complaint as though set forth at length herein.

 64.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice for any

       person, being the owner, lessee, proprietor, manager, superintendent, agent, or employee

       of any place of public accommodation . . . because of the . . . disability of any person,

       directly or indirectly, to refuse, withhold from or deny to such person any of the

       accommodations, advantages, facilities or privileges thereof.”.

 65.   Defendant maintains physical locations in the State of New York and throughout the United

       States, and these constitute sales establishments and public accommodations within the

       definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a service, privilege, or

       advantage of Defendant. Defendant’s Website is a service that is integrated with these

       physical locations.

 66.   Defendant is subject to the New York Human Rights Law because it owns and operates

       www.monster.com. Defendant is a person within the meaning of N.Y. Exec. Law. § 292(1).

 67.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove access

       barriers to its site, causing www.monster.com to be completely inaccessible to the blind.

       This inaccessibility denies blind patrons the full and equal access to the facilities, goods

       and services that Defendant makes available to the non-disabled public.

 68.   Specifically, under N.Y. Exec. Law, “unlawful discriminatory practice” includes, among

       other things, “a refusal to make reasonable modifications in policies, practices, or

       procedures, when such modifications are necessary to afford facilities, privileges,

       advantages or accommodations to individuals with disabilities, unless such person can



                                               -18-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 19 of 25 PageID #: 19




       demonstrate that making such modifications would fundamentally alter the nature of such

       facilities, privileges, advantages or accommodations.”

 69.   In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory practice also

       includes, “a refusal to take such steps as may be necessary to ensure that no individual with

       a disability is excluded or denied services because of the absence of auxiliary aids and

       services, unless such person can demonstrate that taking such steps would fundamentally

       alter the nature of the facility, privilege, advantage or accommodation being offered or

       would result in an undue burden.”

 70.   There are readily available, well-established guidelines on the Internet for making

       Websites accessible to the blind and visually-impaired. These guidelines have been

       followed by other business entities in making their Website accessible, including but not

       limited to: adding alt-text to graphics and ensuring that all functions can be performed by

       using a keyboard. Incorporating the basic components to make their Website accessible

       would neither fundamentally alter the nature of Defendant’s business nor result in an undue

       burden to Defendant.

 71.   Defendant’s actions constitute willful intentional discrimination against the class on the

       basis of a disability in violation of the New York State Human Rights Law, N.Y. Exec.

       Law § 296(2) in that Defendant has:

              (a) constructed and maintained a Website that is inaccessible to
              blind class members with knowledge of the discrimination; and/or
              (b) constructed and maintained a Website that is sufficiently
              intuitive and/or obvious that is inaccessible to blind class members;
              and/or
              (c) failed to take actions to correct these access barriers in the face
              of substantial harm and discrimination to blind class members.




                                               -19-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 20 of 25 PageID #: 20




 72.   Defendant has failed to take any prompt and equitable steps to remedy its discriminatory

       conduct. These violations are ongoing.

 73.   As such, Defendant discriminates, and will continue in the future to discriminate against

       Plaintiff and members of the proposed class and subclass on the basis of disability in the

       full and equal enjoyment of the goods, services, facilities, privileges, advantages,

       accommodations, and/or opportunities of www.monster.com and its physical loctaions

       under N.Y. Exec. Law § 296(2) et seq. and/or its implementing regulations.

 74.   Unless the Court enjoins Defendant from continuing to engage in these unlawful practices,

       Plaintiff and members of the class will continue to suffer irreparable harm.

 75.   The actions of Defendant were and are in violation of the NYSHRL and therefore Plaintiff

       invokes his right to injunctive relief to remedy the discrimination.

 76.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and fines

       pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

 77.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

 78.   Pursuant to N.Y. Exec. Law § 297, and the remedies, procedures, and rights set forth and

       incorporated therein, Plaintiff prays for judgment as set forth below.


                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL
 79.   Plaintiff, on behalf of herself and the New York City Sub-Class Members, repeats and

       realleges every allegation of the preceding paragraphs as if fully set forth herein.

 80.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

       discriminatory practice for any person, being the owner, lessee, proprietor, manager,

       superintendent, agent or employee of any place or provider of public accommodation,




                                                -20-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 21 of 25 PageID #: 21




       because of . . . disability . . . directly or indirectly, to refuse, withhold from or deny to such

       person, any of the accommodations, advantages, facilities or privileges thereof.”

 81.   Defendant’s New York State location(s) are sales establishments and public

       accommodations within the definition of N.Y.C. Admin. Code § 8-102(9). Defendant’s

       Website is a service, privilege, or advantage of Defendant that is integrated with these

       establishments.

 82.   Defendant is subject to NYCHRL because it owns and operates its Website, making it a

       person within the meaning of N.Y.C. Admin. Code § 8-102(1).

 83.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to update or

       remove access barriers to Website, causing its Website and the services integrated with

       such Website to be completely inaccessible to the blind. This inaccessibility denies blind

       patrons full and equal access to the facilities, products, and services that Defendant makes

       available to the non-disabled public.

 84.   Defendant is required to “make reasonable accommodation to the needs of persons with

       disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.] from

       discriminating on the basis of disability shall make reasonable accommodation to enable a

       person with a disability to . . . enjoy the right or rights in question provided that the

       disability is known or should have been known by the covered entity.” N.Y.C. Admin.

       Code § 8-107(15)(a).

 85.   Defendant’s actions constitute willful intentional discrimination against the Sub-Class on

       the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a) and

       § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a Website that is inaccessible to blind




                                                 -21-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 22 of 25 PageID #: 22




              class members with knowledge of the discrimination; and/or

              b.      constructed and maintained a Website that is sufficiently intuitive

              and/or obvious that is inaccessible to blind class members; and/or

              c.      failed to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind class members.

 86.   Defendant has failed to take any prompt and equitable steps to remedy their discriminatory

       conduct. These violations are ongoing.

 87.   As such, Defendant discriminates, and will continue in the future to discriminate against

       Plaintiff and members of the proposed class and subclass on the basis of disability in the

       full and equal enjoyment of the products, services, facilities, privileges, advantages,

       accommodations and/or opportunities of its Website under § 8-107(4)(a) and/or its

       implementing regulations. Unless the Court enjoins Defendant from continuing to engage

       in these unlawful practices, Plaintiff and members of the class will continue to suffer

       irreparable harm.

 88.   Defendant’s actions were and are in violation of the NYCHRL and therefore Plaintiff

       invokes her right to injunctive relief to remedy the discrimination.

 89.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and fines under

       N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense as well as punitive

       damages pursuant to § 8-502.

 90.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

 91.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies, procedures, and

       rights set forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                 FOURTH CAUSE OF ACTION
                                   DECLARATORY RELIEF



                                                -22-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 23 of 25 PageID #: 23




 92.   Plaintiff, on behalf of herself and the Class and New York City Sub-Classes Members,

       repeats and realleges every allegation of the preceding paragraphs as if fully set forth

       herein.

 93.   An actual controversy has arisen and now exists between the parties in that Plaintiff

       contends, and is informed and believes that Defendant denies, that its Website contains

       access barriers denying blind customers the full and equal access to the products, services,

       and facilities of its Website, and by extension, its physical locations, which Defendant

       owns, operations and controls, fails to comply with applicable laws including, but not

       limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

       N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

       discrimination against the blind.

 94.   A judicial declaration is necessary and appropriate at this time in order that each of the

       parties may know their respective rights and duties and act accordingly.

                                       PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

                 a.     A preliminary and permanent injunction to prohibit Defendant from

                 violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y.C.

                 Administrative Code § 8-107, et seq., and the laws of New York;

                 b.     A preliminary and permanent injunction requiring Defendant to take

                 all the steps necessary to modify its Website to fully comply with the requirements

                 set forth in the ADA, and its implementing regulations, so that the Website is

                 readily accessible to and usable by blind individuals;

                 c.     A declaration that Defendant owns, maintains, and/or operates its




                                                 -23-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 24 of 25 PageID #: 24




                Website in a manner that discriminates against the blind and which fails to provide

                access for persons with disabilities as required by Americans with Disabilities Act,

                42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296(2) et seq., N.Y.C.

                Administrative Code § 8-107, et seq., and the laws of New York;

                d.     An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

                23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her

                attorneys as Class Counsel;

                e.     Compensatory damages in an amount to be determined by proof,

                including all applicable statutory and punitive damages and fines, to Plaintiff and

                the proposed class and subclasses for violations of their civil rights under New York

                State and New York City Human Rights Law;

                f.     Pre- and post-judgment interest;

                g.     An award of costs and expenses of this action together with

                reasonable attorneys’ and expert fees; and

                h.     Such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY
       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact
 the Complaint raises.

 Dated:    Forest Hills, New York
           March 2, 2021


                                              SHALOM LAW, PLLC.

                                              By: /s/Jonathan Shalom
                                              Jonathan Shalom, Esq.
                                              105-13 Metropolitan Avenue
                                              Forest Hills, New York 11375
                                              Tel: (718) 971-9474
                                              Email: Jonathan@ShalomLawNY.com


                                                -24-
Case 2:21-cv-01124-JMA-AKT Document 1 Filed 03/02/21 Page 25 of 25 PageID #: 25




                                    ATTORNEYS FOR PLAINTIFF




                                     -25-
